Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
his Office Action is in response to Applicant Amendment and Arguments filed on 05/24/2022. This Action is made FINAL.
Claim(s) 1 and 5 are pending for examination.
Claim(s) 2-4 have been canceled.



Response to Arguments
Applicant's arguments with respect to rejection of claims 1 - 5 under 35 U.S.C. 103 have been considered but are but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20160272244 A1; hereinafter known as Imai) in view of Inagaki et al. (US 20180057056 A1, hereinafter known as Inagaki) and Pursifull et al. (US 20190217862 A1, hereinafter known as Pursifull).
Imai and Pursifull where cited in a previous office action
Regarding Claim 1, Imai teaches
A parking support device comprising: 
a display device configured to display an image for a driver of a vehicle (para [0029] “The display device 106 includes a display of a navigation device, a meter panel, a warning lamp or the like. Apart from an operating screen for the control device 100a, a warning screen is also displayed upon this display device 106 for visually conveying to the driver the fact that the subject vehicle is in danger of colliding with an obstacle, or the like.”); and 
a controller programmed to execute an automatic parking control for controlling a traveling state of the vehicle in order to park the vehicle into a parking area where the vehicle can be parked (para [0022] “The control device 100a that is shown by way of example in FIG. 1 includes a computer that controls the subject vehicle, and that, by executing a program stored upon a storage medium not shown in the figures, functions as a surrounding environment recognition unit 1, a parking path generation unit 2, a collision prediction unit 3, a vehicle movement direction determination unit 4, a vehicle control unit 5, and an alarm control unit 6.”, this control device has an interface that interfaces with other devices para [0023] “The control device 100a is connected to a steering device 102, a drive device 103, and a braking device 104 of the vehicle, and is also connected to a external environment recognition device 101, a sound generation device 105, a display device 106, and an automatic parking button 107 that are provided to the vehicle. Moreover, the control device 100a is connected to a CAN (not shown in the figures) of the subject vehicle”), 
wherein the controller is further programmed to: 
capture a parking area image showing a relative location relationship between the vehicle and the parking area, and to display a consent operation reception(the start acquiring images step, fig. 9 s201, occurs after the automatic parking user input step, Fig. 9 s200. The acquiring of images shows the relationship between the vehicle and the parking area para [0067] “puts the image data captured in step S201 into the surrounding environment recognition unit 1, and attempts to detect a space in which parking is possible. Subsequently, each time image data is captured from the external environment recognition device 101, it is inputted into the surrounding environment recognition unit 1, and the shapes and positions of objects around the subject vehicle such as stationary three dimensional objects, objects that are moving, road surface paintings or markings or the like such as parking box lines, traffic signs and so on are detected” Though not with a parking area image, Imai discloses a consent operation reception image that is shown on a display device that can be selected with the parking button para [0072] “In step S207, the control device 100a outputs a message that invites the driver to actuate the automatic parking start button, for example “Please press the automatic parking start button”, from the sound generation device 105 and/or from the display device 106.” Step s207 is prior to proceeding with the auto parking shown in fig. 9 and 10), 
wherein the consent operation reception image is configured to be selected by the driver to consent to park the vehicle in the parking area; (a consent operation reception image is shown on a display device that can be selected with the parking button para [0072] “In step S207, the control device 100a outputs a message that invites the driver to actuate the automatic parking start button, for example “Please press the automatic parking start button”, from the sound generation device 105 and/or from the display device 106.” Step s207 is prior to proceeding with the auto parking shown in fig. 9 and 10)
(Path generation, Fig. 9 s206, only started after user uses parking start input,  Fig 9 S200, and stops the vehicle, Fig 9 S205), wherein the first condition is satisfied when is (Fig 9 S200) and the second condition is satisfied when the vehicle stops (Fig 9 S205); and 
finish the stop brake control and start the automatic parking control (Fig 10. S215, were automatic movement into the parking spot would imply releasing the brakes to allow the vehicle to move into the parking spot), based on the controller receiving the signal that the consent operation reception image has been selected, indicating a parking consent operation representing that the driver consents to park the vehicle into the parking area after the parking start condition became satisfied (where driver parking consent input has to be performed, Fig. 9 S208, before automatic operation fig. 9 and fig. 10 S215. The actuation of the automatic parking button constitutes a consent operation reception image being selected para [0072] “In step S207, the control device 100a outputs a message that invites the driver to actuate the automatic parking start button, for example “Please press the automatic parking start button”, from the sound generation device 105 and/or from the display device 106.” Where the message on the display can be considered a parking consent operation reception image.).

Imai does not teach, control the display device to display a parking area image showing a relative location relationship between the vehicle and the parking area, and to display a consent operation reception image with the parking area image, based on the controller determining that a parking request operation for requesting the automatic parking control is being performed, 
start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, based on the controller determining that a parking start condition has become satisfied, 
wherein the controller controls the display device to display the consent operation reception image in an invalid state when the second condition is not satisfied, the invalid state being a state wherein the controller does not receive a signal from the consent operation reception image when the driver operates the consent operation reception image, 
wherein the controller controls the display device to display the consent operation reception image in a valid state when the second condition is satisfied, the valid state being a state wherein the controller receives the signal from the consent operation reception image when the driver operates the consent operation reception image;



However, Inagaki teaches control the display device to display a parking area image showing a relative location relationship between the vehicle and the parking area, and to accept a consent operation(Fig. 6, para [0051] “FIG. 6 is a diagram illustrating relations among white lines 50, a target parking position 52, a parking frame 54a, and the vehicle 1 as viewed from an overhead viewpoint. The parking frame 54a is an area corresponding to a parking frame 54 displayed as an overhead image on the display device 8.” Where an overhead view of the vehicle and parking space is provided on a display device to the driver. Para[0042] discuss that a park request, e.g. consent operation, can be made during displaying an overhead image of parking. Para [0026 and 0032] discuss that this input for parking operations can be done by a touchscreen implying there would be “a consent operation reception image”, regardless Imai is relied upon to teach a consent operation reception image.)
wherein the controller controls the display device to have a consent operation input  inputinput (para [0064], where if a condition is not met with the example given being the speed is not low enough input is invalidated. Imai is relied upon to teach the consent operation reception image)
wherein the controller controls the display device to have a have a consent operation input in a valid state when the second condition is satisfied, the valid state being a state wherein the controller receives the signal from the consent operation input  input (para [0065], where if conditions are met parking assist is allowed to occur. Imai is relied upon to teach the consent operation reception image)


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Inagaki to display a vehicle surroundings image with the parking spaces because as is well known in the art overhead views are convenient while parking as they allow a user to visualize the vehicles location relative to a parking space and account for the limits of the vehicle that might otherwise be occluded to the vehicle user thus reducing the likely hood of collisions during parking.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai to incorporate the teachings of Inagaki to have consent operation input be in an invalid state when parking conditions are not met, specifically vehicle speed is too high which can equate to not being stopped and valid state when conditions are met because only having the input be valid when the vehicle is stopped makes trajectory planning of the assisted parking more accurate or simpler. (para [0005] “However, although the conventional techniques eliminate the deviation with respect to the displayed parking frame image when the vehicle has moved, deviations in coordinates for actually controlling to guide the vehicle are not eliminated. Hence, to improve the accuracy of the parking assist in the conventional parking assist operation, the parking assist is started on condition that the vehicle is stationary. That is, if the parking assist tries to be started while the vehicle is moving, deviations in coordinates by amounts of the movement can be additionally generated, affecting the accuracy of the parking.”) 

Imai in view of Inagaki does not teach start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move, based on the controller determining that a parking start condition has become satisfied.

However Pursifull teaches start a stop brake control for applying, to the vehicle, brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move (fig 3 label 24 “engage brake hold” where in the art brake hold is a well-known technology that applies brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move), based on the controller determining that a parking start condition has become satisfied, the parking start condition being a condition which is satisfied when both a first condition and a second condition are satisfied, wherein the first condition is satisfied when a user request is performed (Fig. 3 label 20 where auto hold being active is selected by the user. Para [0009] “an active autohold mode toggled by the autohold selector”) and the second condition is satisfied when the vehicle stops; (fig 3 label 23, which shows the velocity of the vehicle has to be zero);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Inagaki to incorporate the teachings of Pursifull to apply a stop brake control after bring the car to a stop and after user input because starting a stop brake control, e.g. a brake hold, when the user brings the vehicle to stop allows the user to release the brake pedal reducing fatigue (Pursifull para [0004], “When the vehicle brakes to a stop (with the feature active) and the driver releases the brake pedal, brake pressure is automatically held to keep the vehicle at a stop.…Driver fatigue is reduced since the need for continued pressure on the brake pedal during a long stop is eliminated.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 20160272244 A1; hereinafter known as Imai) in view of Inagaki et al. (US 20180057056 A1, hereinafter known as Inagaki), Pursifull et al. (US 20190217862 A1, hereinafter known as Pursifull), Lavoie (US 9283960 B1, hereinafter known as Lavoie 2016), and Lavoie (US 20170072947 A1, hereinafter known as Lavoie 2017).
Lavoie 2016 and Lavoie 2017 where cited in a previous office action

Regarding Claim 5, Imai in view of Inagaki and Pursifull teaches The parking support device according to claim 1. Pursifull further teaches start the stop brake control based on the controller determining that a leaving start condition has been satisfied (fig 3 label 24 “engage brake hold” where in the art brake hold is a well-known technology that applies brake force equal to or greater than necessary stop brake force required to cause the vehicle not to move), the leaving start condition being satisfied based on both the second condition (fig 3 label 23, which shows the velocity of the vehicle has to be zero) and a third condition are satisfied, the third condition being a condition which is satisfied once driver input has been performed (Fig. 3 label 20 where auto hold being active is selected by the user. Para [0009] “an active autohold mode toggled by the autohold selector”)
Imai in view of Inagaki and Pursifull does not teach control the display device to display a leaving direction image showing a leaving direction in which the vehicle leaves the parking area, based on the controller determining that a leaving request operation to request an automatic leaving control for controlling the traveling state of the vehicle such that the vehicle leaves the parking area has been performed; the leaving request operation 

However, Lavoie 2016 teaches wherein the controller is further programmed to: 
determine a leaving direction in which the vehicle leaves the parking area (column 4 “When a path is clear and no objects are detected in the lane of traffic adjacent the parallel parking spot, the vehicle can begin to exit the parking space while as indicated by the arrow and shown in FIG. 3”), based on the controller determining that a leaving request operation to request an automatic leaving control for controlling the traveling state of the vehicle such that the vehicle leaves the parking area has been performed (Column 4 “First, at 102, the processor receives a request by the operator of the vehicle to initiate a Park Out Assist (POA) session in which the vehicle can automatically assist the driver in exiting a parking space.”); 
start in a stopped state after the leaving start condition has been satisfied, the leaving start condition being satisfied based on both the second condition (column 4“At 108, the processor 12 outputs a signal to instruct the driver to depress the brake pedal and engage the forward (“DRIVE” or “D”) gear, if not already done so.” Indicating the vehicle must be stopped before the automatic assist can proceed) and a third condition are satisfied, the third condition being a condition which is satisfied once the leaving request operation has been performed (First, at 102, the processor receives a request by the operator of the vehicle to initiate a Park Out Assist (POA) session in which the vehicle can automatically assist the driver in exiting a parking space.); and 
finish the stop brake control and start the automatic leaving control such that the vehicle leaves the parking area in the leaving direction, based on the controller determining that a leaving consent operation representing that the driver consents that the vehicle leaves the parking area in the leaving direction has been performed after the leaving start condition had been satisfied (column 4 “It can be at this moment that the POA session can begin. As described throughout this disclosure, during the POA session the processor will receive signals from various sensors and/or cameras, and output signals to various controllers to control the movement of the vehicle to exit the parking spot. When the vehicle is ready to exit the parking spot based on the location of other vehicles and objects around, at 112 the processor outputs a signal to audibly/visually instruct the driver to use the accelerator pedal to move the vehicle forward. As will be described with respect to FIG. 5, the POA session can assist the operator by automatically controlling the vehicle to exit out of the parking space while placing speed limits on the vehicle.” Where the driver must press the accelerator pedal to give consent for the automatic control of the vehicle to begin).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Inagaki and Pursifull to incorporate the teachings of Lavoie 2016 to because automatically controlling a vehicle to leave a parking space increases comfort and safety (Lavoie 2016 column 1 “The autopark system aims to enhance the comfort associated with driving in constrained environments where much attention and experience is required to steer the vehicle. The park-in and park-out maneuvers are achieved by a coordinated and automated control of the steering angle and speed. Furthermore, sensors and cameras can detect objects (such as other vehicles) in the outside environment; the coordinated and automated control of the vehicle can take into account the sensed presence and location of these objects during the park-in and park-out events to ensure collision-free motion within the available space.”)

Imai in view of Inagaki, Pursifull, and Lavoie 2016 does not teach control the display device to display a leaving direction image showing a leaving direction in which the vehicle leaves the parking area.

However, Lavoie 2017 teaches control the display device to display a leaving direction image showing a leaving direction in which the vehicle leaves the parking area (para [0022] “The HMI 52 is shown in this example displaying an overhead, or birds-eye, view of the vehicle 10, and elements of a surrounding environment, including a curb 26, a front vehicle 14, and a displayed path of travel 12. As discussed above, the HMI 52 provides a moving image of the vehicle 10 in relation to the surrounding objects by showing the surrounding objects and the vehicle 10 path of travel 22. For example, the driver will see his or her vehicle 10, the curb 26, and the front vehicle 24, along with vehicle 10 path of travel 22 when he or she is performing the egress maneuver”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imai in view of Inagaki, Pursifull, and Lavoie 2016 to incorporate the teachings of Lavoie 2017 to display a leaving direction image in which the vehicle leaves the parking area because displaying the leaving direction image increases safety by notifying the driver of potential collisions (para [0023] “the vehicle 10, and the displayed path of travel 12 appears on the HMI 52 display in a manner to warn the driver of the inadequate clearance, e.g., in red, in flashing text, images, and/or graphics, and/or some other manner”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 20170043808 A1) where displays a parking area image with a driver’s vehicle to a driver and allows the driver to select a parking space within the image to confirm a parking assist.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./              Examiner, Art Unit 3668                                                                                                                                                                                          

/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668